Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        IN ADMIRALTY

  GREAT LAKES INSURANCE SE,

         Plaintiff,
                                                                 CASE NO.
  vs.

  JAIME SANCHEZ-ALVAREZ,

         Defendants.
                                                     /

                       COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys, and for its Complaint seeking this Court’s Declaratory Judgment as to the

  coverage afforded under a policy of marine insurance, and further thereto would respectfully state

  as follows:


                                   JURISDICTION AND VENUE

         1.      This is an action for declaratory relief pursuant to Title 28 of the United States

  Code, § 2201 et seq, in that a present controversy exists between the parties hereto in which the

  Plaintiff asks this Court to adjudicate and determine the rights of the parties to a contract of marine

  insurance which is in dispute.

         2.      Venue lies within the Southern District of Florida as this cause arises out of a policy

  of marine insurance delivered by Plaintiff to the Assured named therein, the Defendant JAIME

  SANCHEZ-ALVAREZ, located at 8800 SW 56th Street in Miami, FL 33165.




                                                    1
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 16



         3.      This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

  Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

  States Code, sec. 1333.

         4.      Plaintiff, GREAT LAKES INSURANCE SE, (hereinafter “GREAT LAKES”) is a

  corporation organized and existing under the laws of the United Kingdom, with its office and

  principal place of business located in the United Kingdom, in the City of London.

         5.      Upon information and belief, the Defendant JAIME SANCHEZ-ALVAREZ

  (hereinafter “SANCHEZ-ALAVAREZ”) is a resident of Miami-Dade County in Florida.

                                    FACTUAL ALLEGATIONS

         6.      On or about November 11, 2015, Defendant submitted to the Plaintiff, via

  Defendant’s agent, an application for a policy of marine insurance. Such a submission was a

  routine aspect of the Plaintiff’s procedure for considering whether to agree to provide insurance

  coverage.

         7.      A true and correct copy of the said application form completed and signed by

  Defendant, and submitted to Plaintiff on or about November 11, 2015 by and on behalf of the

  Defendant by its agent is attached hereto as Exhibit 1.

         8.      Plaintiff agreed to issue a policy of marine insurance for the one (1) year period

  commencing on September 30, 2015, based upon the representations set forth in, and the material

  information disclosed in, the application form which is attached hereto as Ex. 1.

         9.      Plaintiff thereafter agreed annually to renew the coverages originally afforded to

  the Defendant. Although the referenced annual renewals were accompanied by and were obtained




                                                   2
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 16



  on the basis of submission of renewal applications, each and every renewal of the original policy

  was based on the material information set forth in the original application. Ex. 1.

         10. On or about September 28, 2016, Defendant sent the Plaintiff, via Defendant’s agent,

  a Renewal Application.

         11. A true and correct copy of the completed and executed Renewal Questionnaire, sent to

  the Plaintiff by Defendant via Defendant’s agent on or about September 28, 2016, is attached

  hereto as Exhibit 2.

         17.     On or about November 7, 2016, Plaintiff GREAT LAKES, in exchange for good

  and valuable consideration issued to the Defendant named herein its Marine Insurance Policy No.

  CSRYP/158103, affording Hull & Machinery coverage in the amount of $259,000.00 for a period

  of one (1) year commencing on September 28, 2016, on the 2012 Bertram 46’ ft vessel named

  “HEART OF GOLD” which was owned by the said Defendant.

         18.     A true and correct copy of the Policy Schedule and the policy language for

  Plaintiff’s Policy No. CSRYP/158103 is attached hereto as Exhibit 3.

         19.     Plaintiff agreed to issue its Policy No. CSRYP/158103 based upon the

  representations set forth in, and the material information disclosed in, the original application

  attached hereto at Ex. 1, and in the Renewal Questionnaire attached hereto as Ex. 2.

         20.     Plaintiff agreed to issue the Policy based upon the Defendant’s representation in

  the original application that Defendant had purchased the “HEART OF GOLD” for $259,000.00.

  See Ex. 1.

         21.     On or around September 10, 2017, during the period of Plaintiff’s Policy No.

  CSRYP/158103, the 2012 Bertram 46’ ft vessel which was owned by the said Defendant was

                                                   3
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 16



  involved in an incident in which it has been alleged that certain damage was sustained by the vessel

  and/or the vessel’s engines and generators as a result of Hurricane Irma.

          22.     Upon receipt of the first notice of the September 10, 2017 loss described herein,

  Plaintiff caused an investigation to be made into the facts and circumstances surrounding the said

  incident.

          23.     The said investigation established that the damage sustained by the “HEART OF

  GOLD” was not due to anything of a fortuitous nature and was not an event for which Plaintiff’s

  policy of marine insurance would afford any coverage.

          24.     The said investigation established that the loss of the MY GIRL was due to the

  Vessel’s unseaworthiness because the generator was removed from the Vessel prior to Hurricane

  Irma, and the generator exhaust holes allowed water intrusion into the Vessel.

          25.     The said investigation established that the Defendant misrepresented material facts

  on his application for the policy of marine insurance.

          26.     The said investigation established that the damage sustained by the MY GIRL was

  not caused by an accidental external event.

                                    FIRST CAUSE OF ACTION
                                (Misrepresentation of Material Facts)

          27.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          28.     Plaintiff’s policy states in pertinent part:

                                9. General Conditions and Warranties
                                                *****
                  m) This contract is null and void in the event of non-disclosure or
                  misrepresentation of a fact or circumstances material to our

                                                      4
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 16



                 acceptance or continuance of this insurance. No action or inaction
                 by us shall be deemed a waiver of this provision.

         29.     During the course of Plaintiff’s investigation into the incident in which the

  Defendant’s vessel was alleged to have sustained damage on September 10, 2017, Plaintiff learned

  that Defendant had only paid $113,290.50.

         30.     Notwithstanding the fact that he had paid $113,290.50 for the “HEART OF

  GOLD,” Defendant SANCHEZ-ALVAREZ had represented that he had paid $259,000.00 for the

  Vessel in September 2015.

         31.     Defendant SANCHEZ-ALVAREZ misrepresented material facts to the Plaintiff

  when he falsely represented that he had purchased the Vessel for $259,000.00.

         32.     Due to Defendant SANCHEZ-ALVAREZ’S misrepresentation of material facts at

  the time he applied for the policy of marine insurance, Policy No. CSRYP/158103 is void from its

  inception.

         33.     Notwithstanding the Defendant’s misrepresentation of material facts at the time he

  applied for the policy of marine insurance, Defendant SANCHEZ-ALVAREZ has made demand

  upon Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or

  to replace, the Vessel insured under the said terms of the said policy of marine insurance.

         34.     As a result of the aforesaid misrepresentation of material facts at the time the

  Defendant applied for the policy of marine insurance, Plaintiff has sustained actual prejudice and

  seeks this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy

  No. CSRYP/158103. Until such time as the Plaintiff is able to have its rights and responsibilities

  under the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with

  respect to its responsibilities and obligations under the terms of the said policy.
                                                    5
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 16



          35.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the express and implied

  warranties of seaworthiness described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                    SECOND CAUSE OF ACTION
                                        (Lack of Fortuity)

          36.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          37.     Plaintiff’s policy states in pertinent part:

                                     2. INSURING AGREEMENT

                  This is a legally binding insurance contract between you and us,
                  incorporating in full the application signed by you. We will provide
                  the insurance coverage described in this insuring agreement, in
                  return for payment to us of the premium due and compliance by
                  covered persons with the provisions, conditions and warranties of
                  this insuring agreement.
                                                  *****
                      3. Coverage A, Hull, Machinery, Equipment and Dinghy

                  If a sum insured is shown for Section “A” of the insuring agreement
                  declarations page, we provide coverage for accidental physical loss
                  of, or damage to a scheduled vessel which occurs during the period
                  of this insuring agreement and within the limits set out in the
                  insuring agreement declarations page, subject to the insuring
                  agreement provisions, conditions, warranties, deductibles and
                  exclusions.

          38.     The incident in which the Defendant’s vessel sustained damage on September 10,

  2017 does not constitute an accidental physical loss for which coverage would be afforded under

  the express terms and provisions of Plaintiff’s policy of marine insurance.

                                                      6
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 7 of 16



          39.     The damage to the Defendant’s Vessel for which coverage is being sought was due

  to the fact that the generator was removed from the Vessel, and the generator exhaust holes allowed

  water intrusion into the Vessel.

          40.     Notwithstanding the lack of any coverage under Plaintiff's policy of marine

  insurance, Defendant SANCHEZ-ALVAREZ has made demand upon Plaintiff for payment of an

  amount equal to the full amount necessary to effect repairs to, or to replace, the Vessel insured

  under the said terms of the said policy of marine insurance.

          41.     As a result of the aforesaid lack of coverage under the terms of the terms of the

  policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory

  Judgment regarding the coverage afforded under the terms of Policy No. CSRYP/158103. Until

  such time as the Plaintiff is able to have its rights and responsibilities under the marine insurance

  policy construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities

  and obligations under the terms of the said policy.

          42.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                   THIRD CAUSE OF ACTION
                          (Express and Implied Seaworthiness Warranties)

          43.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          44.     Plaintiff’s policy states in pertinent part:
                                                      7
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 8 of 16



                                 9. General Conditions and Warranties
                                                 *****
                 b) It is warranted that the Scheduled Vessel is seaworthy at all times
                 during the duration of this insuring agreement. Breach of this
                 warranty will void this insuring agreement from its inception.

         45.     Plaintiff’s investigation into the incident in which the Defendant’s vessel sustained

  damage on September 10, 2017 revealed that the “HEART OF GOLD” was not seaworthy at the

  time of the loss.

         46.     The Plaintiff’s investigation into the incident in which the Defendant’s vessel

  sustained damage on September 10, 2017 revealed that the “HEART OF GOLD” was unseaworthy

  at the time of the loss and that the loss was proximately caused by the Vessel’s unseaworthy

  condition.

         47.     Due to the Vessel’s unseaworthiness at the time of the loss, and the fact that such

  unseaworthiness was the proximate cause of the loss, there is no coverage for the Defendant’s loss

  under Policy No. CSRYP/158103 and under federal admiralty law.

         48.     The Vessel’s unseaworthiness at the time of the loss was a breach of the policy’s

  express warranty of seaworthiness, the breach of which voids Policy No. CSRYP/158103 from its

  inception.

         49.     Notwithstanding the Defendant’s breach of the express and implied warranties of

  seaworthiness, Defendant SANCHEZ-ALVAREZ has made demand upon Plaintiff for payment

  of an amount equal to the full amount necessary to effect repairs to, or to replace, the Vessel insured

  under the said terms of the said policy of marine insurance.

         50.     As a result of the aforesaid breach of the express and implied warranties of

  seaworthiness, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory

                                                    8
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 9 of 16



  Judgment regarding the coverage afforded under the terms of Policy No. CSRYP/158103. Until

  such time as the Plaintiff is able to have its rights and responsibilities under the marine insurance

  policy construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities

  and obligations under the terms of the said policy.

          51.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the express and implied

  warranties of seaworthiness described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                   FOURTH CAUSE OF ACTION
                                       (Failure to Mitigate)

          52.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          53.     Plaintiff’s policy states in pertinent part:

                                 10. Your Duties in the Event of a Loss

                  1) Immediately take all possible steps to minimise the loss and
                  protect the Scheduled Vessel from further loss. Failure to do so may
                  invalidate your insurance coverage or reduce the amount of any
                  claim hereunder.

          54.     Plaintiff’s investigation into the incident in which the Vessel sustained damage on

  September 10, 2017 revealed that Defendant SANCHEZ-ALVAREZ failed to take all possible

  steps to mitigate the loss and protect the Vessel from further loss.

          55. Despite his duty to mitigate the loss and prevent further damage under the policy, as

  well as under federal admiralty law, and despite repeated urging by adjusters, Defendant

                                                      9
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 10 of 16



  SANCHEZ-ALVAREZ did not promptly have the Vessel’s engines “pickled” (a process by which

  any water in the engines is drained, and then the engines are filled an drained with a light weight

  oil to prevent rust formation of the cylinder walls, piston ring grooves, etc.”), even up to more than

  a year following the incident.

         56.     Notwithstanding the Defendant’s breach of the duties imposed by the policy and

  federal admiralty to mitigate the loss and prevent further damage, Defendant SANCHEZ-

  ALVAREZ has made demand upon Plaintiff for payment of an amount equal to the full amount

  necessary to effect repairs to, or to replace, the Vessel insured under the said terms of the said

  policy of marine insurance.

         57.     As a result of the aforesaid breach of the duties under the policy and federal

  admiralty law to mitigate the loss and prevent further damage, Plaintiff has sustained actual

  prejudice and seeks this Court’s Declaratory Judgment regarding the coverage afforded under the

  terms of Policy No. CSRYP/158103. Until such time as the Plaintiff is able to have its rights and

  responsibilities under the marine insurance policy construed by this Court, Plaintiff will suffer

  uncertainty with respect to its responsibilities and obligations under the terms of the said policy.

         58.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the duties under the policy and

  federal admiralty law to mitigate the loss and prevent further damage, a real and justiciable issue

  exists with respect to the existence of valuable rights under the terms of the policies of marine

  insurance, and a bona fide, actual and present dispute exists calling for this Court’s Declaratory

  Judgment.

                                    FIFTH CAUSE OF ACTION
                           (Failure to Comply with Reasonable Requests)
                                                   10
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 11 of 16




          59.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          60.     Plaintiff’s policy states in pertinent part:

                                 10. Your Duties in the Event of a Loss
                                                *****
                  3) Comply with any reasonable request made of you, by us with
                  regard to the loss.

          61.     During Plaintiff’s investigation into the incident in which the Vessel sustained

  damage on September 10, 2017, Defendant SANCHEZ-ALVAREZ failed to respond to numerous

  requests by adjusters for information regarding why the Vessel’s generator was removed prior to

  Hurricane Irma, who had removed it, and where it was currently.

          62.     The failure of Defendant SANCHEZ-ALVAREZ to provide the information

  requested by adjusters was a breach of the duty to comply with Underwriters’ reasonable requests

  with regards to the loss.

          63.     Notwithstanding the Defendant’s breach of the duty to comply with Underwriters’

  reasonable requests with regards to the loss, Defendant SANCHEZ-ALVAREZ has made demand

  upon Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or

  to replace, the Vessel insured under the said terms of the said policy of marine insurance.

          64.     As a result of the aforesaid breach of the duty to comply with Underwriters’

  reasonable requests with regards to the loss, Plaintiff has sustained actual prejudice and seeks this

  Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

  CSRYP/158103. Until such time as the Plaintiff is able to have its rights and responsibilities under




                                                     11
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 12 of 16



  the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect

  to its responsibilities and obligations under the terms of the said policy.

          65.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the duty to comply with

  Underwriters’ reasonable requests with regards to the loss, a real and justiciable issue exists with

  respect to the existence of valuable rights under the terms of the policies of marine insurance, and

  a bona fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                     SIXTH CAUSE OF ACTION
                                     (Failure to Submit Estimates)

          66.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          67.     Plaintiff’s policy states in pertinent part:

                                 10. Your Duties in the Event of a Loss
                                                 *****
                  6) Submit a claim form and/or statement describing the loss,
                  together with two estimates of repair cost and/or records to
                  substantiate the amount of the loss.

          68.     During Plaintiff’s investigation into the incident in which the Vessel sustained

  damage on September 10, 2017, Defendant SANCHEZ-ALVAREZ failed to provide estimates for

  repairs and/or records substantiating what he claimed was the amount of the loss.

          69.     The failure of Defendant SANCHEZ-ALVAREZ to provide estimates for repairs

  and/or records substantiating what he claimed was the amount of the loss was a breach of the duty

  to provide estimates for repairs imposed under the policy.

          70.     Notwithstanding the Defendant’s breach of the duty to provide estimates for repairs

  following the loss, Defendant SANCHEZ-ALVAREZ has made demand upon Plaintiff for
                                                     12
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 13 of 16



  payment of an amount equal to the full amount necessary to effect repairs to, or to replace, the

  Vessel insured under the said terms of the said policy of marine insurance.

          71.     As a result of the aforesaid breach of the duty to provide estimates for repairs

  following the loss, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory

  Judgment regarding the coverage afforded under the terms of Policy No. CSRYP/158103. Until

  such time as the Plaintiff is able to have its rights and responsibilities under the marine insurance

  policy construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities

  and obligations under the terms of the said policy.

          72.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the duty to provide estimates

  for repairs following the loss, a real and justiciable issue exists with respect to the existence of

  valuable rights under the terms of the policies of marine insurance, and a bona fide, actual and

  present dispute exists calling for this Court’s Declaratory Judgment.

                                 SEVENTH CAUSE OF ACTION
                          (Failure to Submit to Examination Under Oath)

          73.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 26 as if set forth fully herein.

          74.     Plaintiff’s policy states in pertinent part:

                                10. Your Duties in the Event of a Loss
                                                *****
                  9) Cooperate with us in the investigation, defence or settlement of
                  any loss and agree to be examined under oath if we so request.

          75.     As part of Plaintiff’s investigation into the incident in which the Vessel sustained

  damage on September 10, 2017, adjusters requested that Defendant SANCHEZ-ALVAREZ

                                                     13
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 14 of 16



  submit to an examination under oath pursuant to the policy.

         76.     Defendant failed to respond to numerous requests to submit to an Examination

  Under Oath.

         77.     Notwithstanding the Defendant’s breach of the duty to submit to an Examination

  Under Oath if requested by the Insurer, Defendant SANCHEZ-ALVAREZ has made demand upon

  Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or to

  replace, the Vessel insured under the said terms of the said policy of marine insurance.

         78.     As a result of the aforesaid breach of the duty to submit to an Examination Under

  Oath if requested by the Insurer, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

  CSRYP/158103. Until such time as the Plaintiff is able to have its rights and responsibilities under

  the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect

  to its responsibilities and obligations under the terms of the said policy.

         79.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the breach of the duty to submit to an

  Examination Under Oath if requested by the Insurer, a real and justiciable issue exists with respect

  to the existence of valuable rights under the terms of the policies of marine insurance, and a bona

  fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.




                                                   14
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 15 of 16



           WHEREFORE, Plaintiff demands judgment from the Court:


           (A)   Declaring that the relationship of insurer and insured does not exist between

                 Plaintiff and Defendant as regards the incident of September 10, 2017 in which the

                 insured vessel is alleged to have sustained damage;

           (B)   Declaring that Plaintiff’s Policy No. CSRYP/158103 does not afford coverage to

                 the Defendant for the incident of September 10, 2017 in which the insured vessel

                 is alleged to have sustained damage;

           (C)   Declaring that Plaintiff’s Policy No. CSRYP/158103 is void as a result of

                 misrepresentation and/or non-disclosure of material fact(s);

           (D)   Any and all such other and further relief as the Court may deem proper and

                 appropriate in the premises.


  Dated:         May 15, 2019
                 Fort Lauderdale, Florida

                                                GOLDMAN & HELLMAN
                                                Attorneys for Plaintiff
                                                8751 W. Broward Boulevard
                                                Suite 404
                                                Fort Lauderdale, Florida 33324
                                                Tel (954) 356-0460
                                                Fax (954) 832-0878

                                                By:     /s/ Steven E. Goldman
                                                        STEVEN E. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 345210

                                                By:     /s/ Jacqueline L. Goldman
                                                        JACQUELINE L. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 1005573



                                                  15
Case 1:19-cv-21976-RNS Document 1 Entered on FLSD Docket 05/15/2019 Page 16 of 16




                                       16
